Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 17/186483 application RCE filed on 01/27/2022 and is a continuation of 15/711746. 
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-7,& 9-18 are rejected under 35 U.S.C. 103(a) as being obvious over PELLEGRINO in US 20050288605 in view of WAGNER in US 20110124130. 
	With respect to Claims 1, 12, 3, 6, 9, & 13, PELLEGRINO et al. teach of Bone marrow aspiration devices and methods are disclosed for use in preparing a substrate. In general, the device includes an elongate penetrating element, a chamber adapted to retain a substrate, and a fluid extraction mechanism that is effective to pull fluid through the elongate penetrating element, into the chamber, and through the substrate. The device is particularly advantageous in that it will allow for the removal of fluids from a patient's body and the preparation of a substrate in a single process, thereby providing a more efficient method and device for preparing a substrate(abstract). 
PELLEGRINO et al. teach more specifically with respect to what is claimed, FIG. 3 illustrates yet another embodiment of a bone marrow aspiration device 10 according to the present invention. In this embodiment, the chamber 12, fluid extraction mechanism 20, a housing, and elongate penetrating element 16 are combined to form an all-in-one device 10. As shown, the device 10 generally includes a chamber 12 adapted to retain a substrate 14, an elongate penetrating element 16 coupled to a distal end 18 of the chamber 12, and a fluid extraction mechanism 20 slidably disposed within a proximal end 22 of the chamber 12. The fluid extraction mechanism 20 is effective to draw fluid from a patient or other outside fluid source, through the penetrating element 16, into the chamber 12, and through the substrate 14. 
[0035] The chamber 12 can have a variety of shapes and sizes, but is preferably an elongate cylindrical member having a proximal end 22, a distal end 18, and an inner lumen 24 extending therebetween. As shown in FIG. 3, the chamber 12 is in the form of a syringe barrel and includes a tapered distal end 18 adapted to mate to a penetrating element 16, and an open proximal end 22 adapted to slidably receive the fluid extraction mechanism 20. The proximal end 22 of the chamber 12 can optionally include a flange (not shown) or similar feature formed around an outer surface of the proximal end 22 to facilitate ease of handling. The inner lumen 24 of the chamber 12 should have a size sufficient to allow slidable movement of the fluid extraction mechanism 20 therein, and to retain a predetermined amount of fluid. Preferably, the inner lumen 24 has a length L that is sufficient to allow the fluid extraction mechanism 20 to be moved between the proximal and distal ends 22, 18 to draw a predetermined amount of fluid into the chamber 12. Moreover, the length L should be sufficient to enable the fluid extraction mechanism 20 to be moved without coming into contact with the substrate 14. 
[0036] The chamber 12 is adapted to retain a substrate 14, which can be positioned anywhere within the chamber 12, but is preferably positioned in the distal portion of the chamber 12. In one embodiment, the chamber 12 can include a basket or tray (not shown) formed therein for receiving the substrate 14. The basket or tray can be formed from first and second porous members, e.g., screens, positioned a distance apart from one another and effective to retain a substrate 14 therebetween. The porous members can be mated to one another, and can be removably or permanently disposed within the chamber(paragraphs 0034-0036). PELLEGRINO et al further teach of releasably mating the penetrating element 16(so the blood collection device in applicant’s instant claims) to the chamber 12(collection cartridge)(paragraph 0037). PELLEGRINO et al. do not call out the inclusion of an overflow reservoir- however the space in item 24 when item 20 -the plunger is pulled back can be considered an overflow reservoir at the distal end of the lumen where the blood sample could flow after it flows through the substrate 14 (overflow is anything over what is saturation- or fixed saturation as instantly claimed) and therefore it would flow out pas the substrate to the open space.  PELLEGRINO et al. further teach that the device can be used for blood collection(paragraph 0017-0018)—and of the structural arrangements as instantly claimed with first and second ends and proximate and distal connections and ability for sequential filling, and also of a fluid tight seal(hermetic, paragraph 0032).

    PNG
    media_image1.png
    764
    530
    media_image1.png
    Greyscale

Since PELLEGRINO et al. do not teach of the claimed overflow region. WAGNER et al. is used to remedy this.
WAGNER et al. more specifically teach of a system and method for determining the presence and/or concentration of one or more analytes in a sample that comprises a fluid, the system comprising a substrate comprising a sample inlet or inlets and one or more analyte determination flow paths(abstract). WAGNER et al. more specifically teach of saturating binding site on the substrate (paragraph 0035), and of dosing a specific sample volume to be passed through the flow path, and of a microfluidic overflow sampling compartment allowing excess liquid to go into an overflow compartment (paragraph 0058) (overflow is anything over what is saturation- or fixed saturation as instantly claimed). It would have been obvious to one of ordinary skill in the art to use and overflow compartment/reservoir as is done in WAGNER in the device of PELLEGRINO due to the need in the art for better simple flow through assay device, and due to the advantage removing overflow would offer with respect to removing undesired molecular or cellular species in the sample that could interfere with the device principle analyte detection on the substrate(WAGNER, paragraph 0005 & paragraph 0058).
With respect to Claim 2, WAGNER et al. teach of suction, evaporative and wet pads(paragraphs 0060-0063).
With respect to Claims 4-5, 7, & 14-15, WAGNER et al. teach of the substrate being a test strip(which as commonly known in the art is rectangular)(paragraph 044 & 0060).
	With respect to Claim 10 & 17-18, PELLEGRINO et al. teach of the plunger 50 includes an elongate portion 52 having a distal, sealing member 72, such as a gasket or grommet, formed on a distal end thereof for creating a fluid-tight seal between the chamber 42 and the proximal portion of the housing 51(paragraph 0032). PELLEGRINO et al. further teach of the housing being rectangular in shape (Figure 3).
With respect to Claim 11, & 16, WAGNER et al. teach of the flow path may consist of a wicking material such as glass fiber or dry-strip material capable of drawing fluid material by capillarity through the strip material (paragraph 0044).
1. Claims 8, & 19-20 are rejected under 35 U.S.C. 103(a) as being obvious over PELLEGRINO in US 20050288605 in view of WAGNER in US 20110124130 and in further view of over MURPHY in US 20140208836. 
	With respect to Claims 8, & 19-20, PELLEGRINO et al. teach of Bone marrow aspiration devices and methods are disclosed for use in preparing a substrate. In general, the device includes an elongate penetrating element, a chamber adapted to retain a substrate, and a fluid extraction mechanism that is effective to pull fluid through the elongate penetrating element, into the chamber, and through the substrate. The device is particularly advantageous in that it will allow for the removal of fluids from a patient's body and the preparation of a substrate in a single process, thereby providing a more efficient method and device for preparing a substrate(abstract). 
PELLEGRINO et al. teach more specifically with respect to what is claimed, FIG. 3 illustrates yet another embodiment of a bone marrow aspiration device 10 according to the present invention. In this embodiment, the chamber 12, fluid extraction mechanism 20, a housing, and elongate penetrating element 16 are combined to form an all-in-one device 10. As shown, the device 10 generally includes a chamber 12 adapted to retain a substrate 14, an elongate penetrating element 16 coupled to a distal end 18 of the chamber 12, and a fluid extraction mechanism 20 slidably disposed within a proximal end 22 of the chamber 12. The fluid extraction mechanism 20 is effective to draw fluid from a patient or other outside fluid source, through the penetrating element 16, into the chamber 12, and through the substrate 14. 
[0035] The chamber 12 can have a variety of shapes and sizes, but is preferably an elongate cylindrical member having a proximal end 22, a distal end 18, and an inner lumen 24 extending therebetween. As shown in FIG. 3, the chamber 12 is in the form of a syringe barrel and includes a tapered distal end 18 adapted to mate to a penetrating element 16, and an open proximal end 22 adapted to slidably receive the fluid extraction mechanism 20. The proximal end 22 of the chamber 12 can optionally include a flange (not shown) or similar feature formed around an outer surface of the proximal end 22 to facilitate ease of handling. The inner lumen 24 of the chamber 12 should have a size sufficient to allow slidable movement of the fluid extraction mechanism 20 therein, and to retain a predetermined amount of fluid. Preferably, the inner lumen 24 has a length L that is sufficient to allow the fluid extraction mechanism 20 to be moved between the proximal and distal ends 22, 18 to draw a predetermined amount of fluid into the chamber 12. Moreover, the length L should be sufficient to enable the fluid extraction mechanism 20 to be moved without coming into contact with the substrate 14. 
[0036] The chamber 12 is adapted to retain a substrate 14, which can be positioned anywhere within the chamber 12, but is preferably positioned in the distal portion of the chamber 12. In one embodiment, the chamber 12 can include a basket or tray (not shown) formed therein for receiving the substrate 14. The basket or tray can be formed from first and second porous members, e.g., screens, positioned a distance apart from one another and effective to retain a substrate 14 therebetween. The porous members can be mated to one another, and can be removably or permanently disposed within the chamber(paragraphs 0034-0036). PELLEGRINO et al further teach of releasably mating the penetrating element 16(so the blood collection device in applicant’s instant claims) to the chamber 12(collection cartridge)(paragraph 0037). PELLEGRINO et al. do not call out the inclusion of an overflow reservoir- however the space in item 24 when item 20 -the plunger is pulled back can be considered an overflow reservoir at the distal end of the lumen where the blood sample could flow after it flows through the substrate 14 (overflow is anything over what is saturation- or fixed saturation as instantly claimed) and therefore it would flow out pas the substrate to the open space.  PELLEGRINO et al. further teach that the device can be used for blood collection(paragraph 0017-0018)—and of the structural arrangements as instantly claimed with first and second ends and proximate and distal connections and ability for sequential filling.

    PNG
    media_image1.png
    764
    530
    media_image1.png
    Greyscale

Since PELLEGRINO et al. do not teach of the claimed overflow region. WAGNER et al. is used to remedy this.
WAGNER et al. more specifically teach of a system and method for determining the presence and/or concentration of one or more analytes in a sample that comprises a fluid, the system comprising a substrate comprising a sample inlet or inlets and one or more analyte determination flow paths(abstract). WAGNER et al. more specifically teach of saturating binding site on the substrate (paragraph 0035), and of dosing a specific sample volume to be passed through the flow path, and of a microfluidic overflow sampling compartment allowing excess liquid to go into an overflow compartment (paragraph 0058) (overflow is anything over what is saturation- or fixed saturation as instantly claimed). It would have been obvious to one of ordinary skill in the art to use and overflow compartment/reservoir as is done in WAGNER in the device of PELLEGRINO due to the need in the art for better simple flow through assay device, and due to the advantage removing overflow would offer with respect to removing undesired molecular or cellular species in the sample that could interfere with the device principle analyte detection on the substrate(WAGNER, paragraph 0005 & paragraph 0058). PELLEGRINO and WAGNER et al. do not teach of the use of multiple substrates. MURPHY et al. however is used to remedy this.
MURPHY et al. teach of an apparatus/system for use in a chromatography system includes a microfluidic substrate having a fluidic channel configured as an analytical chromatographic column and a fluidic port on one side of the microfluidic substrate. The fluidic port opens at a head end of the analytical chromatographic column. A dried blood spot (DBS) collection device holds one or more dried biological samples. The DBS collection device is directly coupled to the microfluidic substrate whereby one of the biological samples is placed into fluidic communication with the fluidic channel of the microfluidic substrate and an extraction of that biological sample flows toward the head end of the analytical chromatographic column. A diluent source fluidically coupled to the fluidic port supplies a solvent to the head end of the analytical column to dilute the extracted biological sample before the biological sample flows into the analytical chromatographic column (abstract). More specifically, MURPHY et al. teach of the device being a cartridge assembly (paragraph 0020 & 0021 & associated drawings), of there being a housing that encloses all other device parts (paragraph 0019). Most specifically--, MURPHY et al. teach of the substrate being porous (paragraph 0038), there being multiple substrates along a flow path and fluidic couplers that can join aligned fluidic ports of the two microfluidic substrates(suspended in the lumen). It would have been obvious to one of ordinary skill in the art to use multiple substrates as is done in MURPHY in the devices of PELLEGRINO and WAGNER due to allow for online and quicker processing (MURPHY, paragraph 0016, 0018, 0032). 
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
With respect to the 112 issues, they are overcome due to the amendments made 01/27/2022. Though this is the case- the claims still read at the broadest reasonable interpretation, and therefore—since Claim 1 is drawn towards a system (which is the statutory category of a device), no actual releasing or “releasably” has to occur--- it just has to be a capability- since the instant claims are drawn  towards a device, and applicant is not able to claim multiple embodiments in one claim.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797